Exhibit 10.4

AMENDMENT NO. 1

TO

DIRECTOR DESIGNATION AGREEMENT

THIS AMENDMENT NO. 1 TO DIRECTOR DESIGNATION AGREEMENT (this “Amendment”) is
made and entered into as of November 5, 2008, by and between TRI-S SECURITY
CORPORATION, a Georgia corporation (the “Company”), and SELECT CONTRARIAN VALUE
PARTNERS, L.P. (“Select Contrarian”).

W I T N E S S E T H:

WHEREAS, the Company and Select Contrarian have entered into that certain
Director Designation Agreement dated as of October 16, 2008 (the “Agreement”);

WHEREAS, the Company and Select Contrarian wish to amend the Agreement as
provided herein; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings given to such terms in the Agreement.

NOW, THEREFORE, in and as consideration of and for the provisions hereof, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each party here, intending to be legally bound, hereby
agrees as follows:

1. Amendment to the Agreement. The Agreement is hereby amended as follows:

(a) Section 1 of the Agreement is amended by inserting the following sentence as
the last sentence thereof:

“In addition, for purposes of this Agreement: (i) a “Designee Notice” means a
written notice from Select Contrarian to the Company which identifies the
Designee (as defined in Section 2) or any successor Designee designated pursuant
to Section 5 and provides the information about such Designee which would be
required to be delivered to the Company pursuant to Section 2.05(b) of the
Company’s Bylaws if such Designee were being nominated by a shareholder of the
Company for election as a Director; and (ii) references herein to “each
Designee” or “any Designee” shall refer to, as the context requires, the initial
Designee designated pursuant to Section 2 or any successor Designee designated
pursuant to Section 5.”

(b) The first sentence of Section 2 of the Agreement is amended and restated in
its entirety as follows:

“Select Contrarian shall be entitled to designate one (1) natural person to be
elected as a Director (the “Designee”); provided, however, that the Designee
must: (i) qualify as an “independent director” (as defined in the rules of the
exchange applicable to the Company); (ii) agree in writing to resign from the
Board of Directors effective as of the termination of this Agreement; and
(iii) as a condition of, and in connection with, the Designee’s election to the
Board of Directors, deliver to the Company a written notice pursuant to which
the Designee resigns from the Board of Directors effective as of the termination
of this Agreement.”



--------------------------------------------------------------------------------

(c) The second sentence of Section 3 of the Agreement is amended and restated in
its entirety as follows:

“No later than two (2) weeks after Select Contrarian delivers to the Company a
Designee Notice regarding the Designee, and subject to the occurrence of the
Exchange Date and the satisfaction of the requirements of Section 2(i) –(iii),
the total authorized number of Directors shall be fixed at five (5) unless and
until changed in any manner provided herein.”

(d) The last paragraph of Section 3 is deleted in its entirety.

(e) Section 4 of the Agreement is amended and restated in its entirety as
follows:

“Board Membership. No later than two (2) weeks after Select Contrarian delivers
to the Company a Designee Notice regarding the Designee, and subject to the
occurrence of the Exchange Date and the satisfaction of the requirements of
Section 2(i)-(iii), the Company shall cause the Board of Directors to elect the
Designee as a Director and slate the Designee in a Director class in accordance
with the Organizational Documents and applicable law. The Company shall use
commercially reasonably efforts to cause the Board of Directors to continue to
include throughout the Term the Designee (or any successor Designee designated
pursuant to Section 5). The Company shall deliver to the Designee notice of all
meetings of the independent Directors in the same manner and at the time such
notice is delivered to the other independent Directors.

Notwithstanding anything herein to the contrary, if Select Contrarian delivers
to the Company a Designee Notice during the period which commences on the date
the Company files with the SEC the Company’s preliminary proxy statement with
respect to its annual meeting of shareholders to be held in 2008 and ends on the
date on which such meeting is held, then the Company shall not be obligated to
increase the size of the Board of Directors pursuant to Section 3 or elect the
Designee to the Board of Directors pursuant to Section 4 until two (2) weeks
after the date such meeting is held.”

(f) The first sentence of Section 10 of the Agreement is amended and restated in
its entirety as follows:

“Upon written request of Select Contrarian to the Company, the Company shall
cause the Board of Directors to appoint the Designee (or any successor Designee
designated pursuant to Section 5) as a member of the Audit Committee, the
Compensation Committee and each other Committee (if any); provided, however,
that such Designee must satisfy the requirements applicable to members of such
Committee set forth in the (i) rules of the exchange applicable to the Company,
(ii) rules and regulations of the SEC and (iii) provisions of the charter of the
such Committee.”

(g) The Section headings of the Agreement are amended by renumbering Sections
12, 13, 14, 15, 16, 17, 18, 19 and 20 to be numbered as Sections 13, 14, 15, 16,
17, 18, 19, 20 and 21, respectively.

(h) The Agreement is amended to add a new Section 12 which reads as follows:

“12. Board Observer. Subject to the limitations set forth herein, Select
Contrarian shall be entitled to designate one (1) natural person (the
“Observer”) who

 

2



--------------------------------------------------------------------------------

shall, during the Term, have the right to (i) attend and participate in (and be
given timely notice of) all meetings of the Board of Directors, whether in
person or by telephone, in a non-voting observer capacity, and (ii) receive the
information provided by the Company to the Directors in respect of all such
meetings; provided, however, that the Observer must, in writing in form and
substance reasonably satisfactory to the Company, (a) agree to hold in
confidence and trust and to act in a fiduciary manner in accordance with
applicable law with respect to all non-public information concerning the Company
disclosed to the Observer, or of which the Observer becomes aware, as a result
of the Observer’s rights hereunder, (b) agree to be subject to all insider
trading and “blackout” period trading policies and procedures of the Company as
may be in effect from time to time relating thereto to which the Directors are
subject, including, without limitation, such policies and procedures set forth
in the Company’s Code of Ethics and Conduct, (c) represent and warrant to the
Company that the Observer is not engaged or involved, directly or indirectly, in
any business or activity that directly and materially competes with the primary
business of the Company, and (d) agree not to become so engaged or involved
while serving as the Observer. For purposes of clarification, the rights of the
Observer hereunder shall commence at such time as both of the following
conditions have been satisfied: (i) Select Contrarian has validly tendered
Select Contrarian’s Existing Note in the Exchange Offer and (ii) the Exchange
Date has occurred.

Notwithstanding anything herein to the contrary, the Company reserves the right
not to provide to the Observer information and to exclude the Observer from any
meeting or portion thereof if a majority of the Board of Directors concludes in
good faith, upon advice of the Company’s counsel, that disclosure of such
information to the Observer, or attendance at such meeting or portion thereof by
the Observer, would adversely affect the attorney-client privilege between the
Company and its counsel.

The Company shall promptly reimburse the Observer for any and all reasonable
out-of-pocket fees and expenses actually incurred by the Observer in connection
with the Observer’s attendance at any meeting of the Board of Directors. The
Observer shall also be entitled to receive the same compensation which the
Designee is entitled to receive pursuant to Section 9.”

2. Miscellaneous.

(a) Effectiveness; Termination. Notwithstanding anything herein to the contrary,
this Amendment will not become effective and enforceable against the Company
unless and until the Agreement becomes effective, and this Amendment shall
terminate at such time as the Agreement terminates.

(b) Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable under any present or future law, and if any rights or
obligation of either party hereto hereunder shall not be materially and
adversely affected thereby, (i) such provision shall be fully severable,
(ii) this Amendment shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) each
remaining provision of this Amendment shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and (iv) in lieu of such illegal, invalid or
unenforceable provision, there shall be added, automatically as a part hereof, a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible or otherwise acceptable to
each party hereto.

 

3



--------------------------------------------------------------------------------

(c) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

(d) Existing Terms. The existing terms and conditions of the Agreement shall
remain in full force and effect except as such terms and conditions are
specifically amended by, or conflict with, the terms of this Amendment.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Amendment No. 1 to
Director Designation Agreement to be duly executed and effective as of the date
first written above.

TRI-S SECURITY CORPORATION By:  

/s/  Ronald G. Farrell

Name:  

Ronald G. Farrell

Title:  

Chief Executive Officer

SELECT CONTRARIAN VALUE PARTNERS, L.P. By:   Kaizen Management, L.P. Title:  
General Partner By:   Kaizen Capital, L.L.C. Title:   General Partner By:  

/s/  David W. Berry

Name:  

David W. Berry

Title:  

Manager

Signature Page to Amendment No. 1 to Director Designation Agreement.